ORDER
Upon reconsideration of the order dated April 25, 2001, the request of petitioner, Benjamin Yokor Gerber, to submit an application to sit for the July 2001 Louisiana bar examination is granted.
IT IS HEREBY ORDERED that within ten days of the date of this order, petitioner shall be permitted to submit an application to sit for the July 2001 Louisiana bar examination, subject to the condition that should petitioner satisfactorily pass the examination, he may not be admitted to the practice of law in Louisiana until a final, satisfactory report of investigation has been received from the National Conference of Bar Examiners.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana